IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 46605
  STATE OF IDAHO,                                   )
                                                    )
        Plaintiff-Respondent,                       )
                                                              Boise, April 2019 Term
                                                    )
  v.
                                                    )
                                                              Opinion Filed: June 13, 2019
  JUSTIN K. HOSKINS,                                )
                                                    )
                                                              Karel A. Lehrman, Clerk
        Defendant-Appellant.                        )
                                                    )


       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Robert Naftz, District Judge.

       District court decision denying motion to suppress, reversed, judgment of
       conviction vacated, and case remanded for further proceedings consistent with
       this opinion.

       Eric D. Frederickson, State Appellant Public Defender, Boise, for appellant.
       Kimberly A. Coster, Deputy State Appellate Public Defender, argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent. Kenneth K.
       Jorgensen, Deputy Attorney General, argued.

                                  _____________________________
BURDICK, Chief Justice.
       Justin K. Hoskins appeals the Bannock County district court’s denial of his motion to
suppress. The State argued that Hoskins lacked standing to object to the search based on consent
and the district court denied the motion on that basis. On appeal, all parties agree the district
court’s ruling on standing was erroneous. Nevertheless, the State argues that the district court’s
decision can be affirmed based on the plain-view doctrine. Hoskins objects and argues that the
State forfeited this argument by failing to raise it below. Hoskins prevailed at the Court of
Appeals and this Court granted the State’s timely petition for review.
                   I.    FACTUAL AND PROCEDURAL BACKGROUND
       In September 2016, Idaho State Trooper Spencer Knudsen observed a Pontiac Grand Am
driving with a cracked windshield and pulled it over. He asked the driver for the vehicle’s
registration and insurance as well as identification for the vehicle’s three occupants. The
                                                1
occupants produced various forms of identification, but were unable to provide registration or
insurance for the vehicle. The identification revealed that Jovette Archuleta was the driver of the
vehicle, Amber Alvarez was seated in the passenger’s seat, and Hoskins was seated alone in the
back seat.
       Trooper Knudsen relayed information on the vehicle and its occupants to dispatch for a
records check. Before long, dispatch informed Trooper Knudsen that the vehicle’s license plates
actually belonged to a Chevrolet Malibu registered to Archuleta. Dispatch also notified Trooper
Knudsen that all of the vehicles’ occupants had prior drug convictions. Returning to the Pontiac,
Trooper Knudsen asked Archuleta to step out of the car to speak with him. Once she had, he
questioned her about whether the car contained anything illegal. After she stated that she didn’t
believe so, Trooper Knudsen asked for permission to search the car. Archuleta explained that
Alvarez actually owned the car, not she. Knudsen then requested that Alvarez exit the vehicle to
speak with him. Knudsen also asked Alvarez whether there were any drugs in the vehicle, and,
eventually, for her consent to search the vehicle. Reluctant, Alvarez explained that she had just
bought the car and was worried that if Trooper Knudsen found anything illegal in the car, it
might get the seller in trouble. Trooper Knudsen assured Alvarez that the seller would not get in
trouble, but made clear that if she did not consent, he would get consent from Archuleta. Soon
after, Alvarez gave her permission to search the vehicle.
       Before searching the vehicle, Trooper Knudsen directed Hoskins to get out of the
backseat. The district court described the ensuing moments as follows:
       As Hoskins began to exit the car, Trooper Knudsen instructed him to leave his
       personal items on the backseat. During the subsequent search of the car and
       questioning of [Hoskins], Trooper Knudsen found marijuana in a cigarette
       package left in the car by [Hoskins]. Upon closer examination, Trooper Knudsen
       discovered a baggie containing methamphetamine.
Hoskins was arrested and charged with possession of methamphetamine with a sentencing
enhancement based on a prior drug conviction.
       Hoskins promptly filed a motion to suppress the evidence taken from the traffic stop. He
argued that the traffic stop “evolved into an illegal detention and seizure of the Defendant’s
person” and cited State v. Newsom, 132 Idaho 698, 979 P.2d 698 (1998), for the proposition that
his Fourth Amendment right to be free from unreasonable searches and seizures was violated
after he “was instructed to leave his wallet and personal items inside the vehicle in which he was
riding as a passenger.”
                                                2
       At the evidentiary hearing, the State called Trooper Knudsen to testify about stopping the
vehicle, calling for additional back up, and asking Hoskins to leave his personal belongings in
the car. He testified that he asked Hoskins to leave his items in his car because his training and
experience taught him that people sometimes keep drugs and weapons in such containers. The
State also inquired about how he received permission to search the vehicle and how he
questioned Hoskins about whether the vehicle contained anything illicit. Trooper Knudsen
testified about how Hoskins eventually told him that there might be marijuana in a cigarette
package and that Hoskins later claimed ownership over the package. Based on his testimony,
Trooper Knudsen removed the marijuana so that he could return the cigarettes to Hoskins but,
upon removing the marijuana, he found a second baggie containing methamphetamine.
       Hoskins’s lawyer cross-examined Trooper Knudsen about the same topics, but focused
on the duration of the stop and Trooper Knudsen’s process of obtaining consent from Alvarez.
Before Trooper Knudsen stepped down, the Court asked him about why he called for back-up
and who gave the consent to search the vehicle. For his part, Hoskins offered into evidence video
footage of the stop taken from the dash-board camera in Trooper Knudsen’s patrol vehicle. The
evidence was admitted upon stipulation by the State. The court then directed the parties to submit
briefs on the matter addressing two issues:
       THE COURT: Okay. That’s what I want you to focus then on. So those are the
       two issues. Coerced consent, and then the idea that things can’t be required to be
       left in the vehicle with regard to items [directed to be left in the car by a police
       officer].
The State requested that it be allowed to file its brief after Hoskins so that the State would be
able to address Hoskins’s arguments. The court acquiesced.
       In his brief, Hoskins argued that: (1) he had standing to contest the search of his personal
items; (2) the traffic stop was unlawfully prolonged and any consent was obtained by coercion;
and (3) the search of his personal items was illegal under Newsom.
       In response, the State contended that (1) Hoskins could challenge the stop of the vehicle
but not the search of the vehicle because he had no ownership interest in it; (2) the traffic stop
was not unlawfully prolonged; and (3) the search of Hoskins’s personal effects was not illegal
because it was within the scope of validly obtained consent.
       The district court denied Hoskins’s motion to suppress. The court ruled that Hoskins did
not have standing to contest the search of the vehicle because the vehicle was searched pursuant


                                                3
to validly obtained consent. The court ruled that Alvarez’s consent was not the result of coercion
and that Trooper Knudsen was justified in initially stopping the vehicle and then extending the
stop. Shortly thereafter, Hoskins pleaded guilty to possession of a controlled substance and
reserved the right to appeal the denial of his motion to suppress. The Court imposed a unified
sentence of three years, with one year fixed, but suspended the sentence and placed Hoskins on
probation.
       Hoskins timely appealed and the case was assigned to the Court of Appeals which
reversed the district court’s denial of the motion to suppress and vacated the judgment of
conviction. This Court granted the State’s timely petition for review.
                                      II.     ISSUE ON APPEAL
       Does the right-result, wrong-theory rule require this Court to hear an unpreserved
argument on appeal from the denial of a motion to suppress?

                               III.         STANDARD OF REVIEW
       Petition for Review:
       “When reviewing a case on petition for review from the Court of Appeals this Court
gives due consideration to the decision reached by the Court of Appeals, but directly reviews the
decision of the trial court.” State v. Daly, 161 Idaho 925, 927, 393 P.3d 585, 587 (2017) (quoting
State v. Schmierer, 159 Idaho 768, 770, 367 P.3d 163, 165 (2016)).
       Suppression Hearing:
       When reviewing a trial court’s grant or denial of a motion to suppress, this Court applies
a bifurcated standard of review where the Court “defers to the trial court’s factual findings unless
they are clearly erroneous,” but “freely reviews the determination as to whether constitutional
requirements have been satisfied in light of the facts found.” State v. Hansen, 151 Idaho 342,
345, 256 P.3d 750, 753 (2011) (quoting State v. Smith, 144 Idaho 482, 485, 163 P.3d 1194, 1197
(2007)).
                                            IV.   ANALYSIS
   A. The district court’s denial of Hoskins’s motion to suppress will be reversed because
      the State failed to carry its burden to show that the search of Hoskins’s personal
      items fell into a well-defined exception to the warrant requirement.
       The Fourth Amendment to the U.S. Constitution prohibits unreasonable searches and
seizures. Under the Fourth Amendment, a search conducted without a warrant is “presumptively
unreasonable.” Hansen, 151 Idaho at 346, 256 P.3d at 754 (citations omitted). To show a

                                                   4
violation of the Fourth Amendment’s prohibition on unreasonable searches, the defendant “must
come forward with evidence sufficient to show there was a Fourth Amendment search, she has
standing to challenge the search, and the search was illegal.” State v. Holland, 135 Idaho 159,
162, 15 P.3d 1167, 1170 (2000) (citing State v. Bottelson, 102 Idaho 90, 92, 625 P.2d 1093, 1095
(1981)). This Court has used the term “standing” in the context of suppression hearings as
“shorthand for the question [of] whether the moving party had a legitimate expectation of
privacy in the area that was searched.” State v. Mann, 162 Idaho 36, 44 n. 1, 394 P.3d 79, 87 n. 1
(2017). “When the defendant challenges the legality of a search based upon the absence of a
search warrant, the burden then shifts to the State to prove the legality of the search.” Holland,
135 Idaho at 162, 15 P.3d at 1170 (citation omitted). Once the burden has shifted, the State must
“demonstrate that the search either fell within a well-recognized exception to the warrant
requirement or was otherwise reasonable under the circumstances.” State v. Weaver, 127 Idaho
288, 290, 900 P.2d 196, 198 (1995).
       On appeal, the State argues that the plain-view doctrine supplies the “well-recognized
exception to the warrant requirement.” Id. To this end, the State asserts that there was no
unreasonable search and seizure under the Fourth Amendment because Hoskins surrendered his
reasonable expectation of privacy in the cigarette package when he informed Trooper Knudsen
that it contained marijuana. Therefore, the State argues, Trooper Knudsen could lawfully seize
the marijuana as contraband. Once he did, the State continues, the methamphetamine was
exposed to plain view and Trooper Knudsen lawfully seized that as well. Thus, the State
contends, the lower court correctly denied Hoskins’s motion and this Court can affirm on that
basis. However, the State argues that if this Court declines to affirm on that basis, then Hoskins’s
“unrelated admission” to the marijuana causes the search to fall under an exception to the
exclusionary rule making suppression of the methamphetamine inappropriate. So the case should
be remanded for the district court to determine whether an exception to the exclusionary rule
applies.
       We do not reach the merits of the State’s plain-view argument because the State concedes
that it failed to advance this argument below. “Issues not raised below will not be considered by
this [C]ourt on appeal, and the parties will be held to the theory upon which the case was
presented to the lower court.” State v. Garcia-Rodriguez, 162 Idaho 271, 275, 396 P.3d 700, 704
(2017) (citations omitted). In the record below, the State attempted to carry its burden by arguing

                                                 5
that the search fell within the “well-recognized exception” of consent. But now the State
concedes that this argument (and, by extension, the district court’s decision) is incorrect. In
effect, the State admits that the arguments and evidence presented at the suppression hearing
were insufficient to “demonstrate that the search either fell within a well-recognized exception to
the warrant requirement or was otherwise reasonable under the circumstances” Weaver, 127
Idaho at 290, 900 P.2d at 198. Because appellate review is limited to the theory presented below,
and because the State concedes the only theory it presented below is incorrect, reason suggests
that the State’s concession should resolve this appeal.
       However, the State argues that this case presents an exception to the general limitation on
appellate review. The State urges this Court to “affirm the district court’s ultimately correct
ruling by applying the correct legal standards.” The State contends the lower court reached the
“right result” (denying the motion to suppress) based on the plain-view theory it now advances (a
“well-recognized exception to the warrant requirement”). For the State, its plain-view theory is
the “correct legal standard” upon which this Court may affirm the district court. In short, the
State relies on what is sometimes dubbed the “right-result, wrong-theory rule.”
       The State’s invocation of the right-result, wrong-theory rule is inapt under these
circumstances. After a careful review of the right-result, wrong-theory rule and a survey of our
recent precedent on issue preservation, we decline to extend the right-result, wrong-theory rule to
the State’s unpreserved argument in this case.
       1. Issue preservation and the right-result, wrong-theory rule.
       This Court has made clear that a central rule of appellate review is that “[t]his Court will
not consider issues raised for the first time on appeal.” State v. Garcia-Rodriguez, 162 Idaho
271, 275, 396 P.3d 700, 704 (2017) (citing Mickelsen Const., Inc. v. Horrocks, 154 Idaho 396,
405, 299 P.3d 203, 212 (2013)). To properly preserve an issue for appellate review, “both the
issue and the party’s position on the issue must be raised before the trial court. . . .” State v.
Gonzalez, 164 Idaho ___, ___, 439 P.3d 1267, 1271 (2019). But so long as this requirement is
met, the specific legal authorities used to support the position may evolve. Id.
       While this is the general posture of appellate review, the State points out that there are
also special doctrines of appellate review which act as limitations on reversal—such as the
harmless-error and invited-error doctrines. Another such limitation occurs when the appellate
court supports a lower court’s judgment on alternate grounds. As previously noted, this scenario

                                                 6
has often been referred to as the “right-result, wrong-theory rule.” Garcia-Rodriguez, 162 Idaho
at 275, 396 P.3d at 704 (citing Idaho Sch. for Equal Educ. Opportunity v. Evans, 123 Idaho 573,
580, 850 P.2d 724, 731 (1993)). Though it has been stated in varying terms, the rule is generally
phrased as: “Where an order of a lower court is correct, but based upon an erroneous theory, the
order will be affirmed upon the correct theory.” Andre v. Morrow, 106 Idaho 455, 459, 680 P.2d
1355, 1359 (1984) (citations omitted). Thus, the appellate court may uphold the decision on
appeal by applying a correct theory to the same facts (or to undisputed facts in the record). The
purpose of the rule is twofold. It promotes finality by upholding a decision on alternate bases that
were adequately supported by the record even if incorrectly decided. It also promotes judicial
economy by reducing both time and costs for the parties and the court system. By upholding the
result on an alternate theory which would have been dispositive upon remand, the rule eliminates
a duplicative proceeding.
       Though it has been characterized as a “rule,” this is a misnomer. Rather, the phrase
“right-result, wrong-theory” provides an explanation for appellate review. It is most often
invoked when there are two (or more) alternate bases presented to the lower court on which to
resolve the case but only one of which is correct. This typically occurs in one of two ways. For
example, in one scenario, the defense argues that it should prevail because (1) the statute of
limitations expired or (2) the defendant is immune from suit. The lower court could then rule, in
the alternative, that (1) the statute of limitations had passed and (2) the defendant is immune
from suit. If the court incorrectly ruled on one of these issues (say, on the statute-of-limitations
issue) then the plaintiff could properly appeal on that basis. However, once it determined that
this issue was decided in error, the appellate court could identify the immunity doctrine as the
correct basis for the decision and resolve the case on that ground.
       The second scenario occurs when the lower court finds one theory to be dispositive and
decides the case only on that theory—to the exclusion of other theories that are raised. Using the
same facts as a hypothetical, this would occur if the lower court decided the case upon the
statute-of-limitations issue only. In this circumstance, the appellate court may still uphold the
lower court’s decision on the alternate basis, but only if a few conditions are met. First, because
the lower court did not reach the alternate issue, the appellate court must be satisfied that the
parties had adequate opportunity to present evidence and arguments on the alternative issue. In
other words, there must be sufficient facts in the appellate record on which to base a decision on

                                                 7
alternate grounds. Satisfaction of this condition will usually be dependent on the second
condition: the theory on which the lower court decides the issue must not reroute the course of
proceedings so that the alternate base does not have a chance to be litigated. That is, the affected
party must have the reason and the opportunity to properly respond to the alternate grounds. See
Medling v. Seawell, 35 Idaho 333, 337–338, 207 P. 137, 138 (1922) (“We are not bound by the
theory announced by counsel and the court at the trial of the case unless the adoption of that
theory caused the trial to take such a course that the sustaining of the judgment upon any other
theory would work an injustice.”). In the hypothetical, this might occur in a situation where the
Court ruled early and decisively that the statute-of-limitations issue was dispositive. If one party
did not have adequate opportunity or motive to present on immunity, then it would be improper
for the appellate court to resolve the case on that issue. This understanding is in line with how
the right-result, wrong-theory rule was originally applied.
         As best can be determined, the first articulation of the right-result, wrong-theory rule was
more than a century ago in Gagnon v. St. Maries Light & Power Co., 26 Idaho 87, 91, 141 P. 88,
89 (1914). There, a painter under contract with a third party sued a power company for personal
injuries after he was electrocuted while painting the company’s building. Id. at 89, 141 P. at 89.
The power company specially demurred 1 on two grounds: (1) the painter failed to state a cause
of action, and (2) since the complaint alleged that the painter was an independent contractor, the
third party, and not the power company, was liable for his injuries. Id. at 90, 141 P. at 90. The
district court dismissed the painter’s case based on his failure to state a cause of action given the
language of the complaint. Id. On appeal, this Court determined the lower court’s reading of the
complaint was erroneous; however, rather than reverse and remand after determining error, the


1
 Since the term is no longer commonplace, and because the distinction becomes important, a demurrer is a “pleading
stating that although the facts alleged in a complaint may be true, they are insufficient for the plaintiff to state a
claim for relief and for the defendant to frame an answer.” Black’s Law Dictionary 526 (10th ed. 2014). In most
jurisdictions, a demurrer “is now termed a motion to dismiss.” Id. Demurrers could come in a couple of variations.
For example, a special demurrer “states grounds for an objection and specifically identifies the nature of the defect,
such as that the pleading violates the rules of pleading or practice. Id. By contrast, a general demurrer is:
         1. An objection pointing out a substantive defect in an opponent’s pleading, such as the
         insufficiency of the claim or the court’s lack of subject-matter jurisdiction; an objection to a
         pleading for want of substance. — Also termed general demurrer.
         2. An objection in which the excepting party does not specify the grounds of the objection.
Id. at 683 (10th ed. 2014) (cross-referenced under “general exception.”).


                                                          8
Gagnon court went on to examine the second issue and sowed the seeds of the right-result,
wrong-theory rule:
        A more important question is raised by the second ground of defendant’s
        demurrer, and, although the lower court did not sustain the demurrer specifically
        on this ground, yet, as the same question must arise in proceeding further under
        the complaint, it seems advisable to dispose of it in this opinion. It is also true
        that, if the demurrer was good on any ground stated, it would be the duty of this
        court to sustain the trial court, even though he sustained the demurrer on an
        erroneous ground.
Id. (emphasis added). Thus, when first articulated, the rule contemplated that the alternate theory
was raised in a demurrer even if the district court did not rule on it. Interestingly, the right-result,
wrong-theory rule was first articulated in a case that involved reversing the trial court. More
important, however, is that the language that first breathed life into the rule envisioned that the
alternate argument or issue was raised below.
        Returning to the case at hand, the State proposes that the right-result, wrong-theory rule
can be invoked in situations where the alternative basis was not pressed before the trial court. As
our recent case law suggests, we disagree.
        2. This Court’s recent precedent reaffirms the importance of issue preservation and
           rearticulates how to properly preserve issues.
        While this Court has never specifically articulated whether the right-result, wrong-theory
rule contains a preservation requirement, this Court has recently denied attempts to raise
unpreserved arguments on appeal in State v. Garcia-Rodriguez, 162 Idaho 271, 396 P.3d 700
(2017), State v. Cohagan, 162 Idaho 717, 404 P.3d 659 (2017), and State v. Fuller, 163 Idaho
585, 416 P.3d 957 (2018). Prior to these cases, this Court also addressed issue preservation in
Ada County Highway District v. Brooke View, Inc., 162 Idaho 138, 395 P.3d 357 (2017). Most
recently, this Court addressed what constitutes the same issue on appeal for preservation
purposes in State v. Gonzalez, 164 Idaho at ___, 439 P.3d at 1271. These cases will be discussed
in chronological order.
        First, in Ada County Highway District v. Brooke View, Inc., this Court explained that so
long as a substantive issue is properly preserved, a party’s appellate argument may evolve on
appeal. 162 Idaho at 149 n. 2, 395 P.3d at 368 n. 2. The case involved a takings claim after the
Highway District used eminent domain to install a drainage ditch and walkway on Brook View’s
property. Id. at 140, 395 P.3d at 359. Brook View first contested the amount paid in just
compensation, but the litigation shifted its focus to separate damages when the Highway
                                                   9
District’s construction destroyed portions of a decorative dividing wall. Id. at 140–41, 395 P.3d
357, 359–60. After repeatedly rejecting the Highway District’s argument that the damage should
not be considered as a part of the just-compensation calculus, the district court held that the
damage was part of the takings claim. Id. at 141, 395 P.3d at 360. On appeal, the Highway
District maintained its position, but supplemented its argument with citation to two relevant
Idaho statutes dealing with the interpretation of the just-compensation statute. Id. at 149 n. 2, 395
P.3d at 368 n. 2. This Court rejected Brook View’s argument that this additional authority
represented an unpreserved issue on appeal. Id. We held that the Highway District could fine-
tune its argument because the issue was properly raised below and its position on that issue had
not changed. Id.
       Next, this Court made clear in Garcia-Rodriguez that it would not reverse a trial court’s
decision based on an argument that was not presented below. 162 Idaho 271, 396 P.3d 700.
There, a defendant moved to suppress methamphetamine found after a search incident to arrest.
Id. at 274, 396 P.3d at 703. At the district court, the State argued that the defendant was arrested
because the officer reasonably believed that he would not appear for court after being cited for
driving without a license. Id. at 275, 396 P.3d at 704. On appeal, the State discarded this
argument and instead argued that once the officer had probable cause to believe that the
defendant was driving without a license, the subsequent arrest did not violate the Fourth
Amendment. Id. at 274–75, 396 P.3d at 703–04. Noting that this argument was likely correct
under relevant case law, this Court nonetheless held that it was not properly presented on appeal.
Id. at 275, 396 P.3d at 704. Despite urging by the State, this Court declined to invoke the
right-result, wrong-theory rule by noting that when this Court “has corrected lower court
decisions based on legal error, [it] did so when the lower court reached the correct result albeit
by way of erroneous legal reasoning.” Id. at 275–76, 396 P.3d at 704–05. Since the State was
asking for a reversal of the lower court based on issues not raised nor argued below, it was
asking for a wrong-result, wrong-theory approach—an approach this Court declined to adopt. Id.
at 276, 396 P.3d at 705.
       Later on, in State v. Cohagan, this Court stated that it would not consider an alternate
theory when that theory was conceded below. 162 Idaho 717, 404 P.3d 659. Again, the appeal
involved a motion to suppress evidence taken from a search incident to arrest. Id. at 720, 404
P.3d at 662. There, a pair of police officers thought they saw an individual who had an

                                                 10
outstanding arrest warrant enter a convenience store. Id. at 719, 404 P.3d at 661. After asking
for, receiving, and examining the defendant’s ID card, one officer determined that the defendant
was not who they believed he was and returned his ID. Id. Double-checking, the other officer
returned to ask the defendant for his ID, and, even after realizing that the defendant wasn’t who
he first initially believed he was, the officer held onto the ID while he ran a warrant check. Id.
When dispatch indicated that the defendant might have a warrant, the officer led the defendant
out of the store while they waited for confirmation. Id. Dispatch confirmed the warrant and the
officer made the arrest. Id.
       To the trial court, the State conceded that the officer unlawfully stopped the defendant
when he held onto the ID during the warrant check. Id. at 721, 404 P.3d at 663. On appeal, the
State argued that, despite its prior concession, this Court must nevertheless decide whether that
interaction was lawful before reaching the issue on appeal: attenuation. Id. This Court rejected
the State’s argument by stating that while it was true that an appellate court exercises free review
over whether a seizure occurred, it is “equally true” that issues not raised below will not be
considered on appeal and parties are held to the theory they presented to the district court. Id.
(citing Garcia–Rodriguez, 162 Idaho at 275, 396 P.3d at 704). This Court stated that “[t]o allow
the State to change positions on appeal and argue that the stop was not illegal would sharply cut
against our longstanding and recently re-affirmed policy of requiring parties to present their
arguments to the court below.” Id. (citing Garcia–Rodriguez, 162 Idaho at 275, 396 P.3d at 704).
Since the State’s concession made it unnecessary to determine the lawfulness issue, this Court
proceeded to the attenuation issue. Id.
       Next, in State v. Fuller, 163 Idaho 585, 416 P.3d 957, the State sought to reverse a
district court’s grant of a defendant’s motion to suppress evidence stemming from a traffic stop.
Id. The parties debated whether the officer had a reasonable, articulable suspicion that the
defendant violated either one of two statutes when his vehicle’s tire crossed the fog line while
driving. Id. at 590, 416 P.3d at 962. This Court analyzed the State’s argument on the first statute,
but found that the district court correctly ruled that the officer did not have a reasonable,
articulable suspicion that the statute was violated. Id. at 590, 416 P.3d at 962. We did not reach
the State’s argument based on the second statute because the State failed to raise it below. Id. at
591, 416 P.3d at 963. And failure to raise it below “spell[ed] the fatal resolution of this argument
on appeal.” Id.

                                                11
         Most recently, this Court took the opportunity to clarify what constitutes a “new”
appellate argument in State v. Gonzalez, 164 Idaho ___, 439 P.3d 1267 (2019). There, the
defendant argued to the trial court that she was entitled to credit for time served from the time the
warrant was issued. However, on appeal she argued that she was entitled to credit from the time
of her hold on a warrant. Id. at ___, 439 P.3d at 1269. After an examination of Garcia-Rodriguez
and Brooke View, we articulated the bounds of our review:
         We will not hold that a trial court erred in making a decision on an issue or a
         party’s position on an issue that it did not have the opportunity to address. To be
         clear, both the issue and the party’s position on the issue must be raised before the
         trial court for it to be properly preserved for appeal. In other words, Brooke View
         portrays a party riding on a horse that has been groomed and reshod for the
         appellate process, whereas Garcia-Rodriguez exemplifies a party entering the
         appellate process riding a similar-looking but entirely new horse. A groomed
         horse is expected on appeal, but a different horse is forbidden.
Id. at ___, 439 P.3d at 1271. Concluding that the defendant had inappropriately changed
positions, we held that she failed to properly preserve her argument. Id. To hold otherwise would
be “unfair to the State because it did not have the opportunity to address and respond at the
district court level.” Id. at ___, 439 P.3d at 1272. Likewise, it would be “inappropriate for this
Court to rule that the district court erred by not considering evidence or argument not presented
to it.” Id.
         It is under this framework that we assess the State’s arguments.
         3. This Court will not consider the State’s plain-view argument on appeal because the
            State failed to preserve it below.
         Returning to the case at hand, the State argues that the district court was correct to deny
Hoskins’s motion to suppress but denied it on the wrong basis. The State attempts to characterize
the district court’s consent analysis as “erroneous legal reasoning” by stating that the “correct
legal reasoning” is the State’s plain-view argument on appeal. Not only is this an inappropriate
characterization, it also fails to explain why the State failed to advance the “correct legal
reasoning” below. Initially, “erroneous legal reasoning” presupposes that the correct legal
reasoning was presented, but disregarded by the trial court. This was not the case here. The State
failed to present the “correct legal reasoning” to the trial court. Rather, the State relied upon an
erroneous legal theory—i.e. consent—and the district court denied the motion to suppress on that
basis. Because the State concedes that both its argument and the district court’s decision were in
error, we must accept that concession.

                                                  12
        Thus, in order for this Court to affirm on the basis of the right-result, wrong-theory rule,
the State’s plain-view theory must have been properly preserved. Accepting only for the sake of
argument that the State’s plain-view theory is the “correct legal reasoning,” the State still failed
to preserve that theory. While the State can argue that it preserved the general issue of
“exceptions to the Fourth Amendment’s warrant requirement,” this does not change the fact that
the State presented the trial court with the consent exception rather than the plain-view doctrine.
State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). And by conceding that it did not
raise its plain-view argument below, the State admits to improperly changing its legal position on
this issue. This change of position is fatal because “both the issue and the party’s position on the
issue must be raised before the trial court” for the issue to be properly preserved. State v.
Gonzalez, 164 Idaho at ___, 439 P.3d at 1271. Even though this Court would not be reversing the
district court if we decided in the State’s favor, this does not change the fact that the district court
never had the chance to rule on the plain-view issue. Likewise, the record suggests that the
proceedings developed in such a way that Hoskins had neither the incentive nor the opportunity
to present evidence or argument concerning the plain-view theory. Thus, it would be “unfair to
[Hoskins] because [he] did not have the opportunity to address and respond at the district court
level.” Gonzalez, 164 Idaho at ___, 439 P.3d at 1272.
        This Court has placed a premium on counsel presenting the facts and law that it chooses
to support its position in the trial court. See State v. Perry, 150 Idaho 209, 224, 245 P.3d 961,
976 (2010). Our adversarial system of justice demands active and agile counsel at all levels. And
so, even assuming the State developed a sufficient factual record in this case, the State did not
provide adequate argument because it failed to give the trial court and opposing counsel the
appropriate Fourth Amendment exception to support its position. Accordingly, we reverse the
district court’s denial of Hoskins’s motion to suppress.
        We also deny the State’s request that we remand this case for additional argument and
factual findings in lieu of reversing the district court’s denial of the motion to suppress. At a
suppression hearing, the State must carry its burden to “demonstrate that the search either fell
within a well-recognized exception to the warrant requirement or was otherwise reasonable
under the circumstances.” Weaver, 127 Idaho at 290, 900 P.2d at 198. Here, the State tells us that
the proper exception is the plain-view theory. The State possessed the opportunity, facts, and
evidence to present this theory when the matter was originally before the trial court. By its own

                                                  13
admission, it failed to do this. Thus, the State did not meet its burden to demonstrate the “well-
recognized exception” which applied in this case. State v. Weaver, 127 Idaho 288, 290, 900 P.2d
196, 198 (1995). Devising a “correct” theory for the first time on appeal does not give the State a
legal mulligan when it concedes that its original theory did not carry the burden below. The same
logic holds true for the State’s argument regarding exceptions to the exclusionary rule.
                                        V.    CONCLUSION
       For the reasons stated above, we reverse the district court’s denial of Hoskins’s motion to
suppress, vacate his judgment of conviction, and remand for further proceedings consistent with
this opinion.
       Justices BRODY, BEVAN, STEGNER, and MOELLER CONCUR.




                                                14